Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments, and/or Claims
The Information Disclosure Statement (IDS) filed 20 May 2022 has been entered. Applicant’s amendment of the specification filed 20 May 2022 has been entered. Applicant’s amendment of the claims filed 12 September 2022 has been entered.

Election/Restriction
In the response received on 12 September 2022, Applicant elected, without traverse, the following species:
A-a) wherein said NELL1 peptide fragment or variant thereof comprises, or consists of, the amino acid sequence set forth in SEQ ID NO: 17;
B-c) wherein said NELL1 peptide fragment or variant thereof is incorporated into a matrix; and
C-a) wherein said NELL1 peptide fragment or variant thereof is incorporated into a hydrogel.
Claims 1-37 are cancelled. Claims 38-64 are pending and under examination to the extent they read on the elected species.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 38-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,752,663.
Although the claims at issue are not identical, they are not patentably distinct from each other. Independent claim 1 of the ‘663 patent recites “A NELL1 peptide fragment or variant thereof having at least 95% sequence identity to SEQ ID NO: 17 or 18, wherein said NELL1 peptide fragment or variant thereof has at least one of the properties selected from the group consisting of: a) enhanced efficacy in tissue regeneration, b) enhanced promotion of wound healing, c) easier purification, d) higher yield, and e) less aggregate formation, when compared to the fragment's respective full-length NELL1 protein; and wherein said NELL1 peptide fragment or variant thereof lacks the carboxy-terminal 179 amino acid residues of the fragment's respective full-length NELL1 protein.” Depending claims further recite wherein said NELL1 peptide fragment comprises, or consists of, the amino acid sequence set forth in SEQ ID NO: 17 or 18. The essential features of the presently claimed NELL1 peptide fragment or variant thereof are present in the claims of the ‘663 patent, and the claims of the ‘663 patent anticipate the instant claims. Therefore, the nonstatutory double patenting rejection is proper.

Additional Reference, Cited as of Pertinent Art
Nakamura et al. (J. Biol. Chem., 2012, Vol. 287(5):3282-3291) teaches a NEL polypeptide (a variant NELL1), which lacks both carboxy-terminal VWC domains and lacks the carboxy-terminal 179 amino acid residues of a natural-occurring NELL1 protein (see p. 3284, Figure 1). Nakamura et al., however, does not teach a NELL1 peptide fragment or variant thereof that has at least 95% or 99% sequence identity to SEQ ID NO: 17, as presently claimed.

Conclusion
NO CLAIM IS ALLOWED.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        September 22, 2022